DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 16 February 2022. The changes and remarks disclosed therein have been considered.
Claim 20 is newly added by Amendment. Therefore, claims 1-20 are pending in the application. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/12/2020 and 11/06/2019. It is noted, however, that applicant has not filed a certified copy of the CN2020110831736 and CN2019110775659 application as required by 37 CFR 1.55.
Claim Objections
Claims 18-19 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper form, or rewrite the claim(s) in independent form.
Regarding claim18-19, both claims are failing to further limit the single-layer polysilicon nonvolatile memory structure in claim 1. Instead, the scope of the claim is expanded to a larger scope including a method of programming the memory cell structure (as in claims 18-19). These claims are technically treatable as independent claims; however, to promote clarity at time of claim fee calculations, it is recommended to redraft these claims in actual independent form.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 13, 17-19 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (US 6,920,067 B2 hereinafter “Hsu”). 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Hsu, for example in Figs. 1-18, discloses 1. A single-layer polysilicon nonvolatile memory cell structure (see for example in Figs. 3-7 related in Figs. 1-2, 8-18; see Abstract), comprising a selection transistor (e.g., 201/401; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18) and a storage transistor (e.g., 202/402; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18), both of which are in one substrate (e.g., P-type substrate; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18; see Abstract), wherein the selection transistor comprises a selection gate (e.g., gate 201/401; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18), a gate oxide (e.g., as oxide layer under the 201/401; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18), a source electrode and a drain electrode under the selection gate (e.g., P.sup.+doped drain/sourec region of the 201/401 PMOS transistor; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18; see Abstract); the storage transistor comprises a floating gate (e.g., 202/402; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18), a gate oxide (e.g., as thin oxide layer under the 202/402; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18), a source electrode and a drain electrode under the floating gate (e.g., P.sup.+doped drain/sourec region of the 202/402 PMOS transistor; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18; see Abstract); the selection transistor is connected in series with the storage transistor, and the selection transistor and the storage transistor are mutually perpendicular to each other on the substrate (see for example e.g., P.sup.+doped drain/sourec region of the PMOS transistor; in Figs. 3-7, 13-15 related in Figs. 1-2, 8-12, 16-18; see Abstract).
	Regarding claim 3, Hsu, for example in Figs. 1-18, discloses wherein the selection transistor and the storage transistor are both either PMOS transistors or NMOS transistors (see for example in Figs. 1-18).
	Regarding claim 13, Hsu, for example in Figs. 1-18, discloses wherein the single-layer polysilicon nonvolatile memory cell structure is a one-time programmable memory cell (see for example in Figs. 1-18; see Col. 6, lines 25-26)
Regarding claim 17, Hsu, for example in Figs. 1-18, discloses wherein the single-layer polysilicon nonvolatile memory structure is a one-time programmable memory (see for example in Figs. 1-18; see Col. 6, lines 25-26).
	Regarding independent Claim 18-19 (method), they encompass the same scope of invention as to that of Claim 1 (apparatus) except they draft in method format instead of apparatus format. The claims are therefore rejected for the same reason as set forth above. For method claims 18-19, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I) (“when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”). Not only does Hsu describe applicant’s claimed method, but also because Hsu’s device (see in Figs. 3-7) is identical to the device applicant describes in their specification for performing the function in the method, the method is assumed to be inherently performed by the prior art device. MPEP 2112.02(I).
	For memory device claims 18-19, the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims-When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Hsu’s device (Figs. 3-7) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
	This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Allowable Subject Matter
Claims 2, 4 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record fail to teach or suggest a single-layer polysilicon nonvolatile memory cell structure as recited in claim 2, and particularly, further comprising a capacitor, wherein the capacitor and the selection transistor are on opposite sides of the storage transistor, and the floating gate and the gate oxide of the storage transistor are distal from one end of the selection transistor, extend in a direction perpendicular to and away from the selection transistor, and cover part of the substrate to form the capacitor.
Regarding claim 5, the prior arts of record fail to teach or suggest a single-layer polysilicon nonvolatile memory cell structure as recited in claim 5, and particularly, a single-layer polycrystalline silicon nonvolatile memory cell group structure, comprising four memory cells according to claim 1, in an array of two rows x two columns and the substrates of the memory cells are integral, wherein: in each row, the two memory cells are in left-right mirror-symmetry, the two selection transistors are on opposite sides of a group, the two storage transistors are adjacent to each other, and an active region is in a center of the row, in the substrate between the two storage transistors; in each column, the two memory cells are in up-down mirror-symmetry, the selection gates of the selection transistors communicate integrally, and the storage transistors share one source electrode between the storage transistors; the active region has a same doping type as that of the shared source electrode, and the active regions in the two rows communicate integrally, and are connected to the shared source electrodes in the two columns between the respective storage transistors.
Allowable Subject Matter
Claims 5-12, 15-16 are allowed.
Reasons for indicating the allowable subject matter of claims 5-12, 15-16 were provided in the previous office action mailed on 12/13/2021.
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., "the active region of the selection is perpendicular to ..."; see the last sentence on page 11 and the first sentence on page 12) are not recited in the rejected claim(s) (see remarks file 02/16/2022). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825